No. 04-00-00105-CR

Waymon EZELL,

Appellant

v.

The STATE of Texas,

Appellee

From the 379th Judicial District Court, Bexar County, Texas

Trial Court No. 98-CR-5517-A

Honorable James E. Barlow, Judge Presiding

Per Curiam
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
 
Delivered and filed:  November 22, 2000
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal, co-signed by his counsel in
compliance with Tex. R. App. P. 42.2(a). Appellant has also asked that we immediately issue
our mandate. See Tex. R. App. P. 18.1(c). The motion is granted. The appeal is dismissed.
See Tex. R. App. P. 42.2(a). We ORDER the clerk of our court to immediately issue our
mandate.
							PER CURIAM
DO NOT PUBLISH